   Case 1:20-cv-02843-JGK-BCM Document 81
                                       66 Filed 08/23/21
                                                08/20/21 Page 1 of 3




 Kevin B. Leblang
 Partner                                          1177 Avenue of the Americas
 T 212.715.9306                                   New York, NY 10036
 F 212.715.8306                                   T 212.715.9100
 kleblang@kramerlevin.com                         F 212.715.8000

                                         Application granted.            SO ORDERED.
August 20, 2021
                                         New York, NY                    /s/ John G. Koeltl
Via ECF                                  August 23, 2021                 John G. Koeltl, U.S.D.J.

The Honorable John G. Koeltl
United States District Court, Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007-1312

Re:        Jackson v. Morgan Stanley Services Group Inc., et al., No. 20-cv-02843-JGK-BCM

Dear Judge Koeltl:

We represent Defendants Morgan Stanley Services Group Inc. and Morgan Stanley & Co.
LLC (collectively, “Defendants”) in the above referenced matter. Concurrently with this
letter, we are filing Defendants' Notice of Motion for Summary Judgment (“Motion”),
Memorandum of Law in Support of the Motion (“MOL”), Rule 56.1 Statement, Witness
Declarations and a Declaration by the undersigned, with exhibits.

In accordance with Your Honor’s Individual Practice Rules VI(A)(1) and (2) (the “Rules”)
and pursuant to the Stipulation and Order Regarding Confidential Information entered on
June 17, 2020, Dkt. No. 34, Defendants respectfully write to request the redaction and/or
sealing of certain information filed in connection with Defendants’ Motion for Summary
Judgment.

Defendants move to redact or seal two categories of documents attached to and
referenced in the MOL and Rule 56.1 Statement:

      (i) Documents concerning talent rankings and promotion history of non-party
employees, as well as Defendants’ internal policies and procedures for making promotion
determinations; and

       (ii) Documents concerning compensation of party and non-party employees, as
well as Defendants’ non-public policies and procedures for making compensation
determinations.

Procedurally, Defendants are simultaneously publicly filing documents with the proposed
redactions and electronically filing under seal copies of the unredacted documents with
the redactions highlighted. Defendants have met and conferred with Plaintiff in




KRAMER LEVIN NAFTALIS & FRANKEL LLP                                     NEW YORK | SILICON VALLEY | PARIS
KL3 3348552.12
    Case 1:20-cv-02843-JGK-BCM Document 81
                                        66 Filed 08/23/21
                                                 08/20/21 Page 2 of 3

The Honorable John G. Koeltl
August 20, 2021




accordance with the Rules; Plaintiff consents to Defendants’ request and has requested
additional documents for redaction or sealing.1

Legal Standard: In deciding whether documents should be filed under seal, the Second
Circuit employs a three-part analysis: (1) the court determines whether the documents are
judicial documents to which the public has a presumptive right of access; (2) the court
evaluates the weight of the presumptive right of access; and (3) “once the weight of the
presumption is determined, a court must balance competing considerations against it.”
Stern v. Cosby, 529 F. Supp. 2d 417, 420 (S.D.N.Y. 2007) (internal quotations omitted) (citing
Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d Cir. 2006) and U.S. v. Amodeo,
71 F.3d 1044, 1050 (2d Cir. 1995)). Countervailing considerations include “the privacy
interests of [those] resisting disclosure,” and the “privacy interests of innocent third parties.”
Amodeo, 71 F.3d at 1050 (internal quotations omitted). Courts also consider the “harm [to]
a litigant’s competitive standing” that may result from public disclosure. Oliver Wyman,
Inc. v. Eielson, 282 F. Supp. 3d 684, 706–07 (S.D.N.Y. 2017) (internal quotations and citations
omitted).

Defendants have carefully reviewed the material that is the subject of this letter-motion
and submit that this request satisfies the criteria set forth in Lugosch and is “narrowly
tailored” to serve the privacy interests of Defendants and their non-party employees. 435
F.3d at 120.

Talent Rankings and Promotion Information: Defendants seek leave to seal and/or redact
material concerning the talent rankings and promotion history of non-party employees, as
well as Defendants’ internal policies governing promotion determinations.2 Non-party
employees have strong privacy interests in assessments of their job performances and their
promotion history. See Oliver Wyman, 282 F. Supp. 3d at 706–07 (“[T]he allegations in the
exhibits detailing internal employee evaluations would likely cause embarrassment to third
parties and … the third parties’ privacy interests outweigh the public’s interest in
disclosure.”) (internal quotations and citations omitted); Hernandez v. Office of Comm’r of
Baseball, No. 18-cv-9035, 2021 WL 1226499 at *12 (S.D.N.Y. Mar. 31, 2021) (sealing employee
evaluations shared with a few select individuals to prevent embarrassment of third parties).
Further, this material contains sensitive information that may influence Defendants’
competitive standing if disclosed. Disclosure of employee rankings and promotional
history may result in misuse by competitors wishing to target certain employees.



1 Plaintiff has requested that the following exhibits attached to Defendants’ Motion be
sealed and/or redacted: Ex. 34 (P0029 – P0030), Ex. 35 (P0050), Ex. 41 (P0410), Ex. 46 (P0027
– P0028), Ex. 49 (P0051 – P0052), Ex. 51 (P0414), Ex. 54 (P0408), Ex. 55 (P0012), Ex. 56 (P0013
– P0025), and Ex. 59 (P0053). On August 17, 2021, per Your Honor’s Rules, Defendants
informed Plaintiff of his obligation to file a letter to the Court within three days explaining
the need to seal or redact the materials.
2Specifically, Defendants move to seal or redact the following exhibits: Ex. 7 (MS_002239
–MS_002252); Ex. 8 (MS_002253 – MS_002255); Ex. 9 (MS_000361 – MS_000371); Ex. 10
(MS_002205 – MS_002206); Ex. 11 (MS_002204); Ex. 20 (MS_002358A-J); Ex. 21 (MS_002223).
Defendants also move to redact certain references to those exhibits from the MOL and
Rule 56.1 Statement.



KL3 3348552.12                                                                                       2
    Case 1:20-cv-02843-JGK-BCM Document 81
                                        66 Filed 08/23/21
                                                 08/20/21 Page 3 of 3

The Honorable John G. Koeltl
August 20, 2021




Additionally, Defendants’ internal promotion procedures are highly confidential and
include Defendants’ proprietary processes for promotion eligibility and selection.

Compensation and Bonuses: Defendants seek leave to seal and/or redact material
concerning compensation and bonuses paid to Defendants’ employees, including party
and non-party employees, as well as Defendants’ internal policies and procedures for
determining compensation and bonuses.3 This information is highly confidential because
Defendants’ employees have a strong privacy interest in their own compensation, and
Defendants have a business interest in securing competitive business information.

Courts routinely hold that salary and compensation information is protected from public
disclosure, both to secure the privacy interests of the individuals involved, especially non-
parties, and to protect the competitive interests of employers. See, e.g., Oliver Wyman,
Inc., 282 F. Supp. 3d at 706–07 (permitting redaction of salary information and average
compensation); Statoil (Nigeria) Ltd. v. Nigerian Nat’l Petroleum Corp., 18 Civ. 2392 (RMB),
2020 WL 3170566 at *2 (S.D.N.Y. June 15, 2020) (granting request to redact employee salary
information).

Public disclosure of documents disclosing the average compensation of Executive
Directors and Vice Presidents would result in great harm to Defendants because
competitors would learn the average compensation of Morgan Stanley officer-level
employees and be able to hire them away from the Company with greater efficiency.
Oliver Wyman, Inc. at 706 (finding that public disclosure of documents disclosing average
and individual partner compensation may harm a litigant’s competitive standing) (internal
quotations and citations omitted).

Conclusion: In light of the foregoing, Defendants respectfully request that the court permit
the above-referenced documents to be filed under seal and/or redacted, and permit only
counsel and court personnel to view the proposed sealed documents.

Sincerely,



Kevin B. Leblang


Cc:       Counsel of Record (via ECF)




3Specifically, Defendants move to seal or redact the following exhibits: Ex. 4
(MS_002144); Ex. 12 (MS_002271); Ex. 13 (MS_000339); Ex. 27(MS_000899); Ex. 28
(MS_000902); Ex. 33 (MS_000695); Ex. 38 (MS_000682); Ex. 39 (MS_000724). Defendants also
move to redact certain references to those exhibits from the MOL and Rule 56.1
Statement.



KL3 3348552.12                                                                                  3
